SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

870
KA 14-00717
PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SPENCER WILLIAMS, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Thomas J.
Miller, J.), rendered November 20, 2013. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law, the plea is vacated, and the matter
is remitted to Onondaga County Court for further proceedings on the
indictment.

     Memorandum: Defendant appeals from a judgment convicting him
upon his guilty plea of manslaughter in the first degree (Penal Law
§ 125.20 [1]). Pursuant to the terms of the plea agreement, defendant
entered his guilty plea in satisfaction of the indictment by which he
was charged with, inter alia, murder in the second degree (§ 125.25
[1]), and County Court imposed a determinate term of incarceration of
25 years. During discussions over the plea offer, the court addressed
the possibility of a jury convicting defendant of the lesser included
offense of manslaughter in the first degree by stating: “[Y]ou
wouldn’t get any better than 25 [years] if you get a manslaughter.
That’s a big ‘if.’ ” Defendant contends that the court erred in
denying his motion to withdraw his guilty plea on the ground that it
was coerced. We agree. “[T]he court’s statements do not amount to a
description of the range of potential sentences but, rather, they
constitute impermissible coercion, rendering the plea involuntary and
requiring its vacatur” (People v Kelley, 114 AD3d 1229, 1230 [internal
quotation marks omitted]; see People v Boyde, 122 AD3d 1302, 1302-
1303). In light of our decision, we do not address defendant’s
challenge to the severity of his sentence.

Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court